Exhibit 99.1 PEMBINA PIPELINE CORPORATION Annual Meeting of Shareholders May 22, 2012 REPORT OF VOTING RESULTS The following matters were voted upon at the Annual Meeting of Shareholders of Pembina Pipeline Corporation (the "Corporation") held on May 22, 2012 in Calgary, Alberta.Each matter voted upon is described in greater detail in the Notice of Meeting and Information Circular dated April 24, 2012, which is available on SEDAR at www.sedar.com, on EDGAR at www.sec.gov, and on the Corporation's website at www.pembina.com. Matters Voted Upon Outcome of Vote Votes For Votes Against or Withheld, as applicable 1. Fixing the number of directors of the Corporation to be elected at the meeting at nine. Approved 99.72% 0.28% 2. The election of the following nominees as directors of the Corporation until the next annual meeting or untiltheir successors are elected or appointed: (a)Allan L. Edgeworth Approved 99.57% 0.43% (b)Randall J. Findlay Approved 98.66% 1.34% (c)Lorne B. Gordon Approved 89.90% 10.10% (d)Grant D. Billing Approved 99.48% 0.52% (e)Robert B. Michaleski Approved 99.51% 0.49% (f)Leslie A. O'Donoghue Approved 99.49% 0.51% (g)Jeffrey T. Smith Approved 99.45% 0.55% (h)Thomas W. Buchanan Approved 79.09% 20.91% (i)David M.B. LeGresley Approved 99.53% 0.47% 3. The re-appointment of KPMG LLP, as auditors of the Corporation until the next annual meeting and that the Corporation’s Board of Directors be authorized to fix the auditors' remuneration. Approved 99.41% 0.59% Dated at Calgary, Alberta this 22nd day of May, 2012. PEMBINA PIPELINE CORPORATION Per:(signed) "Jennifer A. Harker" Jennifer A. Harker Corporate Secretary and Senior Legal Counsel
